277 S.W.3d 738 (2008)
Tammy MURPHY, Respondent,
v.
RIVERSIDE TRANSPORT, INC., Appellant.
No. WD 68944.
Missouri Court of Appeals, Western District.
December 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Application for Transfer Denied March 31, 2009.
Dennis J. Owens Kansas City, MO, for appellant.
Christopher J. Stucky Kansas City, MO, for respondent.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge, and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Riverside Transport, Inc. appeals the judgment of the trial court entered in accordance with a jury verdict in favor of Tammy Murphy on Ms. Murphy's wrongful death claim, brought individually and as next friend of Kristian Ray Roberts, for the death of her daughter and Kristian's mother, Jennifer McBride. Because a published opinion would have no precedential *739 value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).